                     IN THE UNITED STATES DISTRICT COURT
                                                                                FILED
                                                                                 NOV O2 2018
                           FOR THE DISTRICT OF MONTANA
                                                                              Cle11<. U.S. District Court
                                                                                 District Of Montana
                                                                                        Hele119
                                    HELENA DIVISION

 PACIFIC NORTHWEST SOLAR,
 LLC,
                                                   No. CV-16-114-H-SEH
                                Plaintiff,

 vs.                                               ORDER


 NORTHWESTERN CORPORATION,
 A DELA WARE CORPORATION
 DBA NORTHWESTERN ENERGY,

                                Defendant.


       Defendant Northwestern Corporation d/6/a North Western Energy ("NWE")

has filed an Unopposed Motion of Defendant Northwestern Corporation's For

Leave to File Under Seal by which it seeks to have filed under seal certain

additional documents that Pacific Northwest Solar, LLC ("PNWS") produced after

NWE disclosed its expert witness and that NWE's expert has reviewed and is

relying upon in forming his opinions in this case. 1


       1
           See Doc. 128 at 2.
      ORDERED:

      NWE may file the additional documents under seal subject to the following

condition:

      All documents reviewed and relied upon by NWE's expert in forming his

opinions in this case will be made public not less than 7 days before the date upon

which trial of this case is scheduled to commence.
                      ,-d
      DATED this   L4y of November, 2018.


                                          ~~  United States District Judge




                                        -2-
